Citation Nr: 0300158	
Decision Date: 01/06/03    Archive Date: 01/15/03	

DOCKET NO.  01-04 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for postoperative 
arthrotomy of the right knee with traumatic arthritis due 
to shell fragment wound of the upper patellar region, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from October 1964 to May 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  


FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by traumatic arthritis with range of motion 
from full extension to 135 degrees' flexion and pain on 
motion, but no instability or subluxation are shown.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
postoperative arthrotomy of the right knee with traumatic 
arthritis due to shell fragment wound in the upper 
patellar region have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Part 4, Diagnostic Codes 5010-5260, 5261, 5256, 5257 
(2002); VAOPGCPREC 23-97; VAOPGCPREC 9-98.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  In this regard, 
the veteran has been afforded multiple VA examinations and 
elected not to have a personal hearing.  During an October 
2001 decision review officer conference, the veteran 
elected not to pursue an appeal with respect to an 
increased rating for tender postoperative scars of the 
right knee.  Treatment records have also been obtained.  
The veteran and his representative have been provided a 
statement of the case and supplemental statement of the 
case, as well as a July 2001 letter, informing them of the 
governing legal criteria, the evidence considered, the 
evidence necessary to substantiate the veteran's claim, 
the reasons for the denial, and information regarding 
evidentiary development under the VCAA.  In essence, the 
matter of "which information and evidence, if any, that 
the claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf 
of the claimant" has been addressed.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In a December 2001 
statement, the veteran indicated that he had no more 
evidence to present.  Therefore, it is concluded that the 
VA has complied with the VCAA, and that the Board may now 
proceed, without prejudice to the veteran, because there 
is no indication that any further notification or 
development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board had reviewed 
the service medical records and all other evidence of 
record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing 
in the historical record that would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  The Board is of the opinion that this 
case presents no evidentiary considerations, except as 
noted below, that would warrant an exposition of the 
remote clinical history and findings pertaining to the 
disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  Regulations require that where 
there is a question as to which of two evaluations is to 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

The report of a January 2001 VA orthopedic examination 
reflects that the veteran reported that his right knee was 
getting worse and he complained that there was instability 
and pain.  On examination, the veteran walked with a 
marked limp of the right lower extremity.  He was wearing 
a right knee brace.  He was able to remove and replace his 
shoes and socks without difficulty and he was able to walk 
on his heels and toes without losing balance, but 
complained of right knee pain.  There was marked 
tenderness on the medial aspect of the knee and the 
femoral condyle was also tender to touch.  Sensory 
function was normal and there was no swelling or effusion.  
There was no crepitation.  Range of motion was from 0 to 
135 degrees actively and 0 to 146 degrees passively.  
There was some discomfort at 145 degrees.  Drawer sign was 
negative.  There was no instability either medially or 
laterally.  There was marked discomfort during 
varus/valgus stress test and Drawer sign testing.  
Lachman's test was also negative.  No atrophy of the 
muscles was noted and the veteran was able to get off the 
examination table without any difficulty.  Functionally, 
he was independent in activities of daily living and 
ambulated without difficulty.  It was noted that X-rays 
had previously indicated mild degenerative changes of the 
right knee.  The impression included traumatic arthritis 
of the right knee and status post arthrotomy of the right 
knee due to shell fragment wound.  

VA outpatient treatment records, dated in January and 
September 2001, reflect that the veteran had right knee 
pain, but full range of motion of the right knee.  

The report of an October 2001 VA examination reflects that 
the veteran walked with a mild antalgic right knee limp 
without his brace.  He had full extension at 145 degrees 
of flexion in the right knee.  There was mild atrophy of 
the quadriceps muscles.  There was no swelling, effusion, 
or patellar instability.  Collateral ligaments were stable 
to varus and valgus stress in extension and at 30 degrees' 
flexion.  Other testing was all negative.  X-rays revealed 
early arthritis.  The impression included status post 
fragment wound of the right knee, status post arthrotomy 
of the right knee with removal of foreign body, and 
minimal osteoarthritis of the right knee.  The examiner 
commented that the veteran demonstrated that he could 
squat to the point where his right knee flexed 90 degrees 
and indicated that to squat further would be painful.  His 
ligaments were stable and there was no instability.  The 
quadriceps atrophy indicated that there was some mild 
weakness.  The veteran wore the brace for psychologic 
support as he had no instability.  The examiner indicated 
that fatigue was vague and could not be measured.  
Coordination was a function of the central nervous system 
and not the knee.  The examiner also stated that the 
veteran had no loss of motion due to weakness, fatigue, or 
incoordination.  It was not possible to estimate the range 
of motion loss due to pain on use or during flareup.  And 
it was not feasible to measure the veteran's endurance, 
but he did work all day on his feet, which was a good 
measure of his endurance.  

The veteran's postoperative arthrotomy of the right knee 
with traumatic arthritis due to shell fragment wound of 
the upper patellar region has been evaluated under the 
provisions of Diagnostic Codes 5010-5260, and 5257 of the 
Rating Schedule.  Diagnostic Code 5257 provides that, for 
other impairment of the knee manifested by slight 
recurrent subluxation or lateral instability, a 10 percent 
evaluation is warranted.  Where there is moderate 
recurrent subluxation or lateral instability, a 20 percent 
evaluation is warranted.  Diagnostic Code 5260 provides 
that flexion limited to 60 degrees warrants a 
noncompensable evaluation.  Diagnostic Code 5261 provides 
that extension limited to 5 degrees warrants a 
noncompensable evaluation.  

There is no competent medical evidence indicating that the 
veteran has recurrent subluxation or lateral instability.  
There is competent medical evidence indicating that he 
does not have any instability of the knee.  The veteran 
has indicated his belief that he has instability of the 
knee.  While the veteran is qualified to report symptoms 
he experiences, he is not qualified to offer a medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board finds that competent 
medical evidence indicating that the veteran does not have 
instability of the right knee is of greater probative 
value than the veteran's stated belief that he has 
instability of the right knee.  Therefore, a preponderance 
of the evidence is against a finding that the veteran has 
any instability of the right knee or subluxation of the 
right knee.  Accordingly, a preponderance of the evidence 
is against a higher or separate evaluation under 
Diagnostic Code 5257.  

In addition to the foregoing, the disabling factors under 
38 C.F.R. §§ 4.40, 4.45, 4.59 have been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995), setting forth the 
requirements that 38 C.F.R. §§ 4.40, 4.45, be considered 
when evaluating the veteran for functional impairment 
under appropriate diagnostic codes that take into account 
factors such as pain, weakness, and limitation of 
function.  A separate rating may be assigned, based upon 
additional disability, if the veteran is shown to have 
arthritis and limitation of motion sufficient to warrant a 
rating under Diagnostic Codes 5003, 5010-5260, 5261.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

The competent medical evidence indicates that the 
veteran's range of motion of the right knee is at least 
from full extension to 135 degrees.  Full range of motion 
of the knee is from 0 degrees' extension to 140 degrees' 
flexion.  38 C.F.R. § 4.71 Plate II (2002).  There is 
competent medical evidence that even with consideration of 
factors such as weakness, fatigue, incoordination, and 
pain, that the veteran does not experience any further 
loss of range of motion of his right knee.  There is no 
competent medical evidence indicating that he does 
experience any greater loss of range of motion than from 
full extension to 135 degrees' flexion.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than the 20 percent assigned for traumatic 
arthritis of the right knee under either Diagnostic 
Code 5260 or 5261.  On the basis of the above analysis, a 
preponderance of the evidence is against an evaluation 
greater than the 20 percent assigned under any applicable 
schedular criteria.  

The Board is required to address the issue of entitlement 
to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (2002), only in cases where the issue is 
expressly raised by the claimant or the record before the 
Board contains evidence of "exceptional or unusual" 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of 
earning capacity due to the disability.  VAOPGCPREC 6-96.  
In this case, consideration of an extraschedular rating 
has not been expressly raised.  Further, the record before 
the Board does not contain evidence of "exceptional or 
unusual" circumstances that would preclude the use of the 
regular rating schedule, noting that the veteran's 
service-connected right knee disability has not required 
frequent hospitalizations or caused marked interference 
with his employment.  


ORDER

An evaluation greater than 20 percent for postoperative 
arthrotomy of the right knee with traumatic arthritis due 
to shell fragment wound of the upper patellar region is 
denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

